DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 6 in the reply filed on 06/25/2021 is acknowledged.

Claims 7 – 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/25/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazutaka (JP-2015193804-A) (hereinafter referred to as “Kazutaka”, with reference to the  by Beran et al. (The relationship between the chemical structure of poly(alkylene glycol)s and their aerobic biodegradability in an aqueous environment, J Polym Environ) with respect to claim 5 only.

Regarding claim 1, Kazutaka teaches a lignin derivative compound (see Kazutaka at [0001] teaching lignin derivatives)
that is a reaction product of a lignin sulfonic acid-based compound (see Kazutaka at [0051] teaching an embodiment of the method for producing a lignin derivative, which can proceed with the reaction of lignin, wherein lignin having an anionic functional group such as lignin sulfonic acid is suitable) 
with an aromatic water-soluble compound (see Kazutaka at [0051] teaching an embodiment of the method for producing a lignin derivative, which can proceed with the reaction of lignin and an aromatic polyalkylene glycol compound, wherein the aromatic polyalkylene glycol compound is taken to meet the claimed aromatic compound.  And, see Kazutaka at [0051] teaching specific examples of the reaction conditions of reacting the lignin with the aromatic polyalkylene glycol compound and water as a solvent, which is taken to mean that the reactants are water-soluble, thus the aromatic compound is water-soluble).








Regarding claim 2, Kazutaka teaches the lignin derivative compound having an anionic functional group (see Kazutaka at [0011], [0012] and formula (1), also shown below, teaching the structure of the lignin derivative of the disclosure, wherein the reaction site to which the aromatic polyalkylene glycol compound is bonded has a structure represented by formula (1)).

    PNG
    media_image1.png
    379
    463
    media_image1.png
    Greyscale

Kazutaka further teaches the Z monovalent functional group is any one of an anionic functional group (see Kazutaka at [0015]), thus the lignin derivative has an anionic functional group.

Regarding claim 5, Kazutaka teaches that the aromatic water-soluble compound comprises at least one selected from the group consisting of an aromatic compound having a polyalkyleneoxide chain, an aromatic compound having a carboxyl group, and an aromatic compound having a sulfo group (see Kazutaka at [0051] teaching an embodiment of the method for producing a lignin derivative, which can proceed with the reaction of lignin and an aromatic polyalkylene glycol compound, wherein the aromatic polyalkylene glycol compound is taken to meet the claimed a group consisting of an aromatic compound having a polyalkyleneoxide chain because polyalkylene glycol is another name for polyalkyleneoxide, as evidenced by Beran (see Beran at Introduction, 1st sentence teaching the term poly(alkylene glycol)s, along with the terms used in the pertinent literature, i.e., poly(alkylene oxides), encompasses a group of synthetic compounds obtained by polymerizing alkylene oxides with an epoxide structure).

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kazutaka (JP-2015193804-A) (hereinafter referred to as “Kazutaka”, with reference to the machine translation, and the original text for the chemical formulas).

Regarding claim 3, Kazutaka teaches the lignin derivative compound having a polyalkylene oxide chain with an average addition molar number of an alkylene oxide of 25 or more (see Kazutaka at [0011], [0012] and formula (1), also shown below, teaching the structure of the lignin derivative of the disclosure, wherein the reaction site to which the aromatic polyalkylene glycol compound is bonded has a structure represented by formula (1), and see Kazutaka at [0013] teaching Y represents a monovalent group derived from an aromatic 

    PNG
    media_image2.png
    84
    584
    media_image2.png
    Greyscale

where R represents the same or different alkylene group, and n represents the average number of moles of oxyalkylene group added, and is a number from 1 to 300 (see Kazutaka at [0023]), wherein n or the average number of moles of oxyalkylene group added is taken to meet the claimed average addition molar number of an alkylene oxide because both terms (average number of moles and average addition molar number) account for the molar or moles of oxyalkylene group added.  In addition, n is a number from 1 to 300, which overlaps with the claimed range 25 or more, thus in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

	
Regarding claim 4, Kazutaka teaches a reaction weight ratio ([L]/[M]) of the lignin sulfonic acid-based compound [L] and the aromatic water-soluble compound [M] is 1 to 99/99 to 1 (see Kazutaka at [0044] teaching that the amount of the aromatic polyalkylene glycol compound used in the step of reacting the lignin with the aromatic polyalkylene glycol compound is preferably 10 to 200,000 g with respect to 1000 g of the lignin.  For example, if the [L] 1000 g and [M] is 1000 g, then [L]/[M] is 1/1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by Kazutaka (10 to 200,000 g aromatic polyalkylene glycol compound with respect to 1000 g of the 
Additionally, it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05 II).	

Regarding claim 6, Kazutaka teaches the limitations as applied to claim 1 above, but does not explicitly teach that  the aromatic water-soluble compound has a reaction rate of 50% or more.  
However, Kazutaka discloses example 4  teaching the reaction of Kraft lignin (manufactured by ALDRICH) with PhO-EO20 (ethylene oxide of phenol or the aromatic water-soluble compound), wherein the consumption rate of PhO-EO20 in the reaction was 52%, and the weight average molecular weight of the obtained product (lignin derivative 4) was 26000 (see Kazutaka at [0069]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to appreciate that the consumption rate of PhO-EO20 of 52% is similar to the claimed reaction rate of 50% or more because reaction rate measures the incorporation of the aromatic water-soluble compound in the lignin derivative, as represented by ([b] – [a])/[b], wherein [b] is the peak area (in gel  permeation chromatograph (GPC) measurement) before the reaction, and [a] is the peak area after the reaction (see Application’s Specifications at [0042]).  Since Kazutaka discloses that the resulting weight average molecular weight of the obtained product (lignin derivative 4) was 26000, this means the resulting lignin derivative compound incorporated the 52% PhO-EO20 (or aromatic water-soluble compound).  
Thus, the consumption rate is similar to the reaction rate, and overlaps with the claimed range of 50% or more.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731